UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22125 Javelin Exchange-Traded Trust (Exact name of Registrant as specified in charter) 33 Witherspoon Street, Suite 210 Princeton, NJ 08542 (Address of principal executive offices) (Zip code) Brinton W. Frith President Javelin Investment Management, LLC 33 Witherspoon Street, Suite 210 Princeton, NJ 08542 (Name and address of agent for service) Copies to: Bibb L. Strench, Esq. Seward & Kissel LLP 1treet, N.W., Suite 350 Washington, DC 20005 Registrant's telephone number, including area code:(609) 356-0800 Date of fiscal year end:December 31 Date of reporting period:December 31, 2010 FORM N-CSR ITEM 1. REPORTS TO STOCKHOLDERS Javelin Exchange-Traded Trust JETS Contrarian Opportunities Index Fund Annual Report For the Period April9, 2010 (commencement of operations) through December31, 2010 Javelin Exchange-Traded Trust (ETF) and JETS are service marks of Javelin Investment Management, LLC (Javelin). Dow Jones is a servicemark of Dow Jones & Company and has been licensed for use by Javelin Investment Management, LLC and the JETS Contrarian Opportunities Index Fund (the “Fund”). The Fund is not sponsored, endorsed, issued, sold or promoted by Dow Jones & Company, nor does this company make any representation regarding the advisability of investing in the Fund. One cannot invest in an index. Price to earnings ratio or P/E Ratio is a valuation ratio of a company’s current share price compared to its per-share earnings. This report and the financial statements contained herein are submitted for the general information of the shareholders of the Fund. This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. Not FDIC Insured • No Bank Guarantee • MayLose Value The views in this report were those of the Fund manager as of the publication of the report and may not necessarily reflect his views on the date of publication or anytime thereafter. These views are intended to assist shareholders in understanding the Fund’s present investment methodology and do not constitute investment advice. Foreside Funds Services, LLC, distributor An investment in the Fund is subject to investment risk, including the possible loss of principal amount invested. The risks associated with the Fund are detailed in the prospectus which include: stock market risk, index risk, tracking error risk, replication management risk, small and mid cap company risk, market price risk and trading halts risk. Table of Contents Chairman’s Letter 1 Manager’s Discussion 2 Frequency Distribution of Discounts & Premiums 5 Fees and Expenses 6 Schedule of Investments 7 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 21 Supplemental Information 22 Chairman’s Letter February1, 2011 Dear Investor: We are pleased to present the financial statements for the JETS Contrarian Opportunities Index Fund. We introduced the Fund on April9, 2010. The net asset value increased by $4.88, from $35.00 to $39.88, from April9, 2010 (commencement of operations) to December31, 2010. The last four months have been an extremely positive period for most stock prices. The uptrend began in September2010 as fear of a double dip recession in the U.S. subsided. Since that time, domestic stock indexes have improved steadily. The JETS Contrarian Opportunities Index Fund and our benchmark, the Dow Jones U.S. Contrarian Opportunities IndexSM, have outperformed many broad-based stock indexes such as the Russell 3000 Index. Over the next 12 months, we believe that the economy and financial markets will continue to exhibit volatility as both the domestic and global economy continue to generate growth, while dealing with deficits and bad loans. While investing in stocks will always carry risks, using contrarian investment principles that identify and invest in companies that exhibit strong relative fundamentals but have recently underperformed can potentially assist institutions and individuals seeking better risk adjusted returns in their respective equity portfolios. On the following pages, you will find a brief review of the Fund as well as its performance for the period ended December31, 2010. You will also find the financial statements and portfolio information. Thank you for your interest in the JETS Contrarian Opportunities Index Fund. Sincerely, Brinton W. Frith Chairman JETS Exchange-Traded Trust 1 Manager’s Discussion JETS Contrarian Opportunities Index Fund (Ticker: JCO) The JETS Contrarian Opportunities Index Fund is an exchange-traded fund (ETF) that seeks performance results which, before fees and expenses, correspond generally to the price and yield performance of the Dow Jones U.S. Contrarian Opportunities IndexSM. The Index is an equal weighted index consisting of 125 securities. The index, maintained by Dow Jones Indexes, is based on a stringent and published methodology to select stocks in a manner that would be consistent with contrarian investment principles. From the Fund’s commencement on April9, 2010 to December31, 2010, the Fund’s investment portfolio generally performed in line with the index with no significant deviations noted. Over the same time, the U.S. equity markets were generally led higher by smaller cap stocks. The Fund's performance was helped by the fact that the Index applies an equal weight methodology. So while the Fund is typically invested in large, mid and small cap stocks, it is weighted more evenly across capitalizations than cap-weighted indexes and funds that tend to be more exposed to stocks with larger market caps. Not surprisingly, the Fund’s performance exceeded the performance of the Russell 3000® Index, returning 14.21% as compared to the Russell 3000® Index’s return of 8.22%. The Russell3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. One cannot invest directly in anindex. The Fund’s performance was helped by exposure to Consumer Discretionary companies such as Dillard’s, Inc. and AnnTaylor Stores Corp. as well as Information Technology companies like Riverbed Technology, Inc., Smith Micro Software, Inc. and Fairchild Semiconductor International, Inc. Three of the Fund's poorer performing portfolio securities were specialty Health Care provider Healthways, Inc. as well as education training and consumer service companies Corinthian Colleges, Inc. and ITT Educational Services, Inc. 2 Manager’s Discussion (Continued) Growth of a $10,000 Investment Since Inception* * Commenced operations on April9, 2010. This chart illustrates the daily performance of the Net Asset Value (NAV) of the JETS Contrarian Opportunities Index Fund (Ticker: JCO) from inception thru 12/31/2010. The recent growth rate in the stock market has helped to produce short-term returns that are not typical and may not continue in the future. Because of ongoing market volatility, fund performance may be subject to substantial short term changes. The Dow Jones U.S. Contrarian Opportunities IndexSM is maintained by Dow Jones Indexes based on a stringent published methodology. The index comprises 125 components. Stocks are chosen semiannually from a broad market universe screened to identify securities ranked lowest by three-year trailing total return performance. From this pool of eligible securities, stocks are selected according to rankings by ten qualitative factors. Buffers are employed during the review process in an attempt to reduce turnover. The index is equal weighted, with component weightings reset semiannually. The index is calculated on both a price-return and total-return basis with a base value of 100 set at December31, 1991. As of December31, 2010 Since Fund Inception* 1 Mo 3 Mo 6 Mo 1 Yr 5+ Yr Index (DJCNTRA) 13.70% 6.37% 15.53% 27.48% 29.12% n.a JCO NAV 14.21% 6.23% 15.26% 28.74% n.a n.a JCO Market Price 15.04% 6.91% 16.00% 29.22% n.a n.a * Commencement date: April9, 2010 Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than original cost. Returns less than one year are cumulative. As stated in the current prospectus, the Fund’s annual operating expense ratio (gross) is 0.58%. For the most recent month end performance, please call (866) JAV-0029. The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Shares of JCO are bought and sold at market price not NAV. Brokerage commissions will reduce returns. The Fund’s per share net asset value (“NAV”) is the value of one share of the Fund as calculated in accordance with the standard formula for valuing investment company shares. The NAV return is based on the NAV of the Fund and the market return is based on the market price per share of the Fund. The price used to calculate market return (“Market Price”) is determined by using the closing price on the primary stock exchange on which shares of the Fund are listed for trading, as of the time that the Fund’s NAV is calculated. Since shares of the Fund did not trade in the secondary market until after the Fund’s inception, for the period from inception to the first day of secondary market trading in shares of the Fund (4/9/10), the NAV of the Fund is used as a proxy for the Market Price to calculate market returns. Market and NAV returns assume that dividends and capital gain distributions have been reinvested in the Fund at Market Price and NAV, respectively. 3 Manager’s Discussion (Continued) An index is a statistical composite that tracks a specified financial market or sector. Unlike the Fund, an index does not actually hold a portfolio of securities and therefore does not incur the expenses incurred by the Fund. These expenses negatively impact the performance of the Fund. Also, market returns do not include brokerage commissions that may be payable on secondary market transactions. If brokerage commissions were included, market returns would be lower. The investment return and principal value of shares of the Fund will vary with changes in market conditions. Shares of the Fund may be worth more or less than their original cost when they are redeemed or sold in the market. Top Ten Fund Holdings (% of the Fund's Net Assets) as of December 31, 2010 (unaudited) Sector Breakdown (% of the Fund's Net Assets) as of December 31, 2010 (unaudited) Riverbed Technology, Inc. Consumer Discretionary Smith Micro Software, Inc. Information Technology Fairchild Semiconductor International, Inc. Industrials Kenexa Corp. Health Care Entegris, Inc. Financials Dillard's, Inc. Materials AnnTaylor Stores Corp. Telecommunication Services Diodes, Inc. Energy Stage Stores, Inc. InterDigital, Inc. 4 Frequency Distribution of Discounts & Premiums (Unaudited) The following chart is provided to show the frequency at which the daily market price on the NYSE ArcaSM (“Exchange”),the secondary market for shares of the Fund, was at a discount or premium to the Fund’s daily NAV. The market price of the Fund generally is determined using the midpoint between the highest bid and the lowest offer on the Exchange, as of the time that the Fund’s NAV is calculated. The discount or premium is the percentage difference between the NAV and the market price of the Fund. A discount is the amount that the Fund is trading below the reported NAV, expressed as a percentage of the NAV. A premium is the amount that the Fund is trading above the reported NAV, expressed as percentage of NAV. The NAV of the Fund will fluctuate in accordance with changes in the market value of its portfolio holdings. The market price of the Fund will fluctuate in accordance with changes in its NAV, as well as supply and demand. April 9, 2010 (commencement of operations) through December 31, 2010 Market Price Above NAV (bps) Market Price Below NAV (bps) 0 - 24 25 - 49 50 - 100 -0 -24 -25 -49 -50 -100 Basis Points Basis Points Basis Points Basis Points Basis Points Basis Points Trading Days 53 4 3 88 33 5 5 Fees and Expenses (Unaudited) As a shareholder of the JETS Contrarian Opportunities Index Fund (the “Fund”), you incur two types of costs: (1)transaction costs, including brokerage commissions on purchases and sales of Fund shares and (2)ongoing costs, including management fees and other Fund expenses. The expense example below is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other exchange-traded funds. The example is based on an investment of $1,000 invested at the beginning of the period and held through the period ended December31, 2010. Actual Expenses The first line in the following table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expense Paid During the Six-Month Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line in the following table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annualized rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only, and do not reflect any transactional costs such as creation transaction fees and sales commissions. Therefore the second line in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value July1, 2010 Ending Account Value December31, 2010 Annualized Expense Ratio based on the Six-Month Period Expense Paid During the Six-Month Period(1) Actual $ $ % $ Hypothetical (5% return before expenses) $ $ % $ ————— Expenses are calculated using the annualized expense ratio, which represents the ongoing expenses as apercentage of net assets for the period ended December31, 2010. Expenses are calculated by multiplying the Fund’s annualized expense ratio by the average account value for the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365. 6 JETS Contrarian Opportunities Index Fund Schedule of Investments December 31, 2010 Number Number of shares Value of shares Value Common Stocks – 99.6% Consumer Discretionary - 31.1% (percentage of net assets) (continued) Consumer Discretionary – 31.1% Specialty Retail - 14.1% (continued) Auto Components - 0.9% The Children's Place Retail Stores, Inc.(a) $ American Axle & Manufacturing Holdings, Inc. (a) $ The Finish Line, Inc., Class A Williams-Sonoma, Inc. Diversified Consumer Services - 2.3% Apollo Group, Inc., ClassA (a) Career Education Corp. (a) Textiles, Apparel & Luxury Goods - 1.6% Corinthian Colleges, Inc. (a) Oxford Industries, Inc. ITT Educational Services, Inc. (a) Quiksilver, Inc.(a) Hotels, Restaurants & Leisure - 5.5% Total Consumer Discretionary CEC Entertainment, Inc.(a) Cracker Barrel Old Country Store, Inc. Energy - 0.7% Denny's Corp.(a) Oil, Gas & Consumable Fuels - 0.7% Domino's Pizza, Inc.(a) Sunoco, Inc. Life Time Fitness, Inc.(a) Red Robin Gourmet Burgers, Inc.(a) Total Energy Shuffle Master, Inc.(a) Financials - 8.4% Capital Markets - 1.6% Household Durables - 0.7% BGC Partners, Inc., Class A Whirlpool Corp. GFI Group, Inc. Internet & Catalog Retail - 0.7% Expedia, Inc. Consumer Finance - 2.2% Cash America International, Inc. Media - 1.6% Nelnet, Inc., Class A Mediacom Communications Corp., Class A(a) Portfolio Recovery Associates, Inc.(a) Sinclair Broadcast Group, Inc., Class A Diversified Financial Services - 0.8% Multiline Retail - 3.7% IntercontinentalExchange, Inc.(a) Dillard's, Inc., Class A Nordstrom, Inc. Insurance - 3.8% Stage Stores, Inc. FBL Financial Group, Inc., Class A Target Corp. HCC Insurance Holdings, Inc. National Financial Partners Corp.(a) National Interstate Corp. Specialty Retail - 14.1% Selective Insurance Group, Inc. AnnTaylor Stores Corp.(a) Ascena Retail Group, Inc. (a) Best Buy Co., Inc. Total Financials CarMax, Inc.(a) Coach, Inc. Health Care - 12.7% DSW, Inc., Class A(a) Biotechnology - 0.6% Fossil, Inc.(a) Cephalon, Inc.(a) Genesco, Inc.(a) Herbalife Ltd. Health Care Equipment & Supplies - 2.3% Hibbett Sports, Inc.(a) Integra LifeSciences Holdings Corp.(a) Limited Brands, Inc. PEP Boys-Manny Moe & Jack Signet Jewelers Ltd.(a) See Accompanying Notes to Financial Statements. 7 JETS Contrarian Opportunities Index Fund Schedule of Investments December 31, 2010 (Continured) Number of shares Value Number of shares Value Health Care - 12.7% (continued) Industrials - 14.7% (continued) Health Care Equipment & Supplies - 2.3% (continued) Machinery - 3.3% Orthofix International N.V.(a) $ Joy Global, Inc. The Cooper Companies, Inc. Kaydon Corp. NACCO Industries, Inc., Class A Oshkosh Corp.(a) Health Care Providers & Services - 7.3% AMERIGROUP Corp.(a) Cardinal Health, Inc. Professional Services - 2.5% Community Health Systems, Inc.(a) Administaff, Inc. Coventry Health Care, Inc.(a) Corporate Executive Board Co. Health Management Associates, Inc.,Class A(a) Huron Consulting Group, Inc.(a) Health Net, Inc.(a) Healthways, Inc.(a) Road & Rail - 0.8% Humana, Inc.(a) Ryder System, Inc. LifePoint Hospitals, Inc.(a) UnitedHealth Group, Inc. Total Industrials Information Technology - 25.5% Pharmaceuticals - 2.5% Communications Equipment - 5.2% Endo Pharmaceuticals Holdings, Inc.(a) Anaren, Inc.(a) Omnicare, Inc. Cisco Systems, Inc.(a) ViroPharma, Inc.(a) Comtech Telecommunications Corp. InterDigital, Inc.(a) Riverbed Technology, Inc.(a) Total Health Care Tellabs, Inc. Industrials - 14.7% Aerospace & Defense - 1.3% Computers & Peripherals - 0.8% Lockheed Martin Corp. SanDisk Corp.(a) Smith & Wesson Holding Corp.(a) Electronic Equipment, Instruments & Components - 2.0% Corning, Inc. Air Freight & Logistics - 0.7% Insight Enterprises, Inc.(a) Forward Air Corp. Micron Technology, Inc.(a) Airlines - 1.4% JetBlue Airways Corp.(a) Internet Software & Services - 1.7% Southwest Airlines Co. Liquidity Services, Inc.(a) ValueClick, Inc.(a) Commercial Services & Supplies - 2.9% Ceradyne, Inc.(a) IT Services - 4.2% Consolidated Graphics, Inc.(a) CSG Systems International, Inc.(a) M&F Worldwide Corp.(a) Global Cash Access Holdings, Inc.(a) R.R. Donnelley & Sons Co. NetApp, Inc.(a) NeuStar, Inc., Class A(a) SRA International, Inc., Class A(a) Construction & Engineering - 0.9% Unisys Corp.(a) KBR, Inc. Electrical Equipment - 0.9% Semiconductors & Semiconductor Equipment - 7.5% General Cable Corp.(a) ATMI, Inc.(a) Diodes, Inc.(a) See Accompanying Notes to Financial Statements. 8 JETS Contrarian Opportunities Index Fund Schedule of Investments December 31, 2010 Numberof shares Value Face value Value Information Technology - 25.5% (continued) Short-Term Instruments - 0.4% Time Deposit - 0.4% Semiconductors & Semiconductor Equipment - 7.5% (continued) $ Wells Fargo 0.03%,01/03/11 $ Fairchild Semiconductor International, Inc.(a) $ Total Short-Term Instruments Lam Research Corp.(a) (Cost $51,003) Marvell Technology Group Ltd.(a) National Semiconductor Corp. Total Investments - 100.0% Texas Instruments, Inc. (Cost $10,874,294) $ Other assets, less cash and liabilities - 0.0% Software - 4.1% CA, Inc. Kenexa Corp.(a) Net Assets - 100.0% $ Salesforce.com, Inc.(a) Smith Micro Software, Inc.(a) (a)Non-income producing security. Total Information Technology Materials - 4.0% Chemicals - 2.4% Ashland, Inc. Ferro Corp.(a) Rockwood Holdings, Inc.(a) Paper & Forest Products - 1.6% Domtar Corp. International Paper Co. Total Materials Telecommunication Services - 2.5% Diversified Telecommunication Services - 1.6% AT&T, Inc. Qwest Communications International, Inc. Wireless Telecommunication Services - 0.9% MetroPCS Communications, Inc.(a) Total Telecommunication Services Total Common Stocks (Cost $10,823,291) See Accompanying Notes to Financial Statements. 9 JETS Contrarian Opportunities Index Fund Statement of Assets and Liabilities December 31, 2010 ASSETS: Investments, at value $ Receivable from investment adviser Dividend receivable Total Assets LIABILITIES: Accrued other expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Shares of beneficial interest $ Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited shares of $0.0001 par value authorized) Net asset value $ Market price $ Investments, at cost $ See Accompanying Notes to Financial Statements. 10 JETS Contrarian Opportunities Index Fund Statement of Operations For the Period Ended December 31, 2010(a) INVESTMENT INCOME: Dividend income $ Interest income 13 Total Investment Income EXPENSES: Investment advisory fees Chief compliance officer fees Trustees’ fees Total Expenses Before Fee Waiver Advisory fee waiver (Note 4) ) Net Expenses Net Investment Income REALIZED AND UNREALIZED GAIN (LOSS)ON INVESTMENTS: Net realized loss on investments (Note 5) ) Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ (a) Commenced operations April 9, 2010 See Accompanying Notes to Financial Statements. 11 JETS Contrarian Opportunities Index Fund Statement of Changes in Net Assets For the Period Ended December 31, 2010(a) INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS: Net investment income $ Net realized loss on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) INCREASE (DECREASE) IN NET ASSETS RESULTING FROM SHAREHOLDER TRANSACTIONS: Proceeds from shares sold Cost of shares redeemed ) Transaction fees Net increase in net assets resulting from shareholder transactions Increase in Net Assets NET ASSETS: Beginning of period –– End of period $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares redeemed ) Shares outstanding, beginning of period –– Shares outstanding, end of period (a) Commenced operations on April 9, 2010. See Accompanying Notes to Financial Statements. 12 JETS Contrarian Opportunities Index Fund Financial Highlights For the Period Ended December 31, 2010(a) For a share outstanding throughout the period presented. PER SHARE OPERATING PERFORMANCE: Net asset value at beginning period $ Net investment income Net realized and unrealized gain Total from investment operations Distributions to shareholders from net investment income ) Transaction fees(b) Net asset value at end of period $ Market price at end of period $ NET ASSET VALUE, TOTAL RETURN (c) % MARKET PRICE, TOTAL RETURN (c) % RATIOS/SUPPLEMENTAL DATA: Net assets at end of period (000’s omitted) $ Ratio to average net assets of: Total expense (d) % Net expenses(d) % Net investment income (d) % Portfolio turnover rate(e) % (a) Commenced operations on April 9, 2010. (b) Per share value has been calculated using the average share method. (c) Net asset value total return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distributions at net asset value during the period, and redemption at the net asset value on the last day of the period.Market price total return is calculated assuming an initial investment made at the market price at the beginning of the period, reinvestment of all dividends and distributions at market price during the period and sale at the market price on the last day of the period.Total investment return calculated for a period of less than one year is not annualized. (d) Annualized. (e) Portfolio turnover is not annualized and does not include securities received or delivered from processing capital share transactions in Creations Units. See Accompanying Notes to Financial Statements. 13 JETS Contrarian Opportunities Index Fund Notes to Financial Statements December 31, 2010 Note 1. Organization Javelin Exchange-Traded Trust (the "Trust") is registered under the Investment Company Act of 1940, as amended, as an open-end diversified management investment company. It was organized as a Delaware statutory trust on July18, 2007. The Trust currently consists of one series, the JETS Contrarian Opportunities Index Fund (the “Fund”).On April7, 2010, 100 shares of the Fund were issued for cash, at $35 per share. The Fund commenced investment operations on April9, 2010. Javelin Investment Management, LLC (the “Adviser”) serves as the Fund’s adviser. The Fund’s investment objective is to seek performance results that, before fees and expenses, correspond generally to the performance of the Dow Jones U.S. Contrarian Opportunities IndexSM, a benchmark index that measures the investment return of securities that are consistent with contrarian principles. Note 2. Significant Accounting Policies The preparation of the financial statements in accordance with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. The following summarizes the significant accounting policies of the Fund: A.Security Valuation The Fund calculates its net asset value per share (“NAV”) generally once daily Monday through Friday generally as of the regularly scheduled close of business of the NYSE ArcaSM (normally 4:00 p.m. Eastern time) on each day that the NYSE Arca SM (the Fund’s listing exchange) and the Fund’s custodian are open for business. The NAV of the Fund is calculated by dividing the value of the net assets of the Fund (i.e., the value of its total assets less total liabilities) by the total number of outstanding shares of the Fund, generally rounded to the nearest cent. Generally, the Fund’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Trust’s Valuation Committee, pursuant to procedures approved by or under the direction of the Board of Trustees. Pursuant to those procedures, the Valuation Committee considers, among other things: (1) the last sales price on the securities exchange, if any, on which a security is primarily traded; (2) the mean between the bid and asked prices; (3) price quotations from an approved pricing service; and (4) other factors as necessary to determine a fair value under the circumstances. Securities primarily traded in the NASDAQ Global Market® for which market quotations are readily available shall be valued using the NASDAQ® Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market® shall be valued at the most recent trade price, if available, or based on price quotations supplied by a pricing service, market maker or dealer. Securities and assets for which market quotations are not readily available (including restricted securities which are subject to limitations as to their sale) are valued at fair value as described above. Fair Value of Financial Instruments. GAAP defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, under current market conditions. GAAP establishes a hierarchy that prioritizes the inputs to valuation methods giving the highest priority to readily available unadjusted quoted prices in an active market for identical assets (Level 1) and the lowest priority to significant unobservable inputs (Level 3) generally when market prices are not readily available or are unreliable. Based on the valuation inputs, the securities or other investments are tiered into one of three levels. Changes in valuation methods may result in transfers in or out of an investment’s assigned level: Level 1 – Prices are determined using unadjusted quoted prices in an active market for identical assets. Level 2 – Prices are determined using other significant observable inputs. Observable inputs are inputs that other market participants may use in pricing a security. These may include quoted prices for similar securities and others. 14 JETS Contrarian Opportunities Index Fund Notes to Financial Statements (Continued) December 31, 2010 Level 3 – Prices are determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period), unobservable inputs may be used. Unobservable inputs reflect the Fund’s own assumptions about the factors market participants would use in determining fair value of the securities or instruments and would be based on the best available information. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. Inputs may include price information, volatility statistics, specific and broad credit data, liquidity statistics, and other factors. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3 of the fair value hierarchy. The level of a value determined for a financial instrument within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement in its entirety. The categorization of a value determined for a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the Fund’s perceived risk of that instrument. Investments whose values are based on quoted market prices in active markets, and whose values are therefore classified as Level 1 Prices, include active listed equities. The Fund does not adjust the quoted price for such instruments, even in situations where the Fund holds a large position and a sale could reasonably impact the quoted price. Investments that trade in markets that are not considered to be active, but whose values are based on inputs such as quoted market prices, dealer quotations or valuations provided by alternative pricing sources supported by observable inputs are classified within Level 2. These generally include U.S. government and sovereign obligations, most government agency securities, investment-grade corporate bonds, certain mortgage products, less liquid listed equities, and state, municipal and provincial obligations. As Level 2 investments include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Investments whose values are classified as Level 3 Prices have significant unobservable inputs, as they may trade infrequently or not at all. Investments whose values are classified as Level 3 Prices may include unlisted securities related to corporate actions, securities whose trading have been suspended or which have been de-listed from their primary trading exchange, less liquid corporate debt securities (including distressed debt instruments), collateralized debt obligations, and less liquid mortgage securities (backed by either commercial or residential real estate). When observable prices are not available for these securities, the Fund uses one or more valuation techniques (e.g., the market approach or the income approach) for which sufficient and reliable data is available. Within Level 3 of the fair value hierarchy, the use of the market approach generally consists of using comparable market transactions, while the use of the income approach generally consists of the net present value of estimated future cash flows, adjusted as appropriate for liquidity, credit, market and/or other risk factors. The following is a summary of the tiered valuation input levels, as of December31, 2010. The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon actual sale of those investments. 15 JETS Contrarian Opportunities Index Fund Notes to Financial Statements December 31, 2010 Category Level 1 Level 2 Level 3 Total Value at 12/31/2010 Common Stocks: Consumer Discretionary $ $
